                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                                  CASE NO: 6:19-mj-1556

CURTIS FLEMING


                     ORDER SCHEDULING DETENTION HEARING

       A detention hearing in this case is scheduled as follows:


 Place:    George C. Young United
                                         Courtroom:                4C
           States Courthouse and Federal
           Building.
           401 W Central Boulevard       Date and Time:            August 2, 2019, at 1:30 P.M.
           Orlando, Florida

       IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of

the United States marshal or any other authorized officer. The custodian must bring the defendant

to the hearing at the time, date, and place set forth above.

                                                                            Date: August 1, 2019
